              Case 1:20-cv-04147 Document 1 Filed 05/29/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X   Case No.:
VIVIAN E. HERNANDEZ LESMES,

                                            Plaintiff,                      COMPLAINT

                          -against-
                                                                            PLAINTIFF DEMANDS
115 MARKET, INC., LUCIO PEREZ, Individually,                                A TRIAL BY JURY
and EUN JOO YIM, Individually,

                                             Defendants.
------------------------------------------------------------------------X

        Plaintiff, VIVIAN E. HERNANDEZ LESMES, by and through her attorneys, LAW

OFFICE OF YURIY MOSHES, P.C., hereby brings this action against Defendants, upon information

and belief, as follows:

                                         NATURE OF THE CASE

1.      Plaintiff complains pursuant to Title VII of the Civil Rights Act of 1964, as codified, 42

        U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of

        1991, Pub. L. No. 102-166 (“Title VII”) and the New York City Human Rights Law,

        New York City Administrative Code § 8-502(a), et. seq. (“NYCHRL”), and seeks

        damages to redress the injuries she has suffered as a result of being Sexually Harassed,

        Discriminated Against due to her Gender and Retaliated against for rejecting the

        sexual harassment by her supervisor.


                                      JURISDICTION AND VENUE

2.      Jurisdiction of this Court is proper under 42 U.S.C. § 2000e-5(f)(3) and 28 U.S.C. §§

        1331 and 1343.

3.      The Court has supplemental jurisdiction over the claims of Plaintiff brought under state

        law pursuant to 28 U.S.C. §1367.
           Case 1:20-cv-04147 Document 1 Filed 05/29/20 Page 2 of 11



4.    Venue is proper in this district pursuant to 28 U.S.C. §1391(b), as the Southern District of

      New York is the judicial district in which a substantial part of the events or omissions

      giving rise to the claim occurred.


                             PROCEDURAL PREREQUISITES

5.    Plaintiff filed charges of discrimination upon which this Complaint is based with the Equal

      Employment Opportunities Commission (“EEOC”).

6.    Plaintiff received a Notice of Right to Sue from the EEOC, dated February 27, 2020, with

      respect to the herein charges of discrimination. A copy of the Notice is annexed hereto.

7.    This Action is being commenced within ninety (90) days of receipt of said Right to Sue.


                                           PARTIES

8.    That at all times relevant hereto, Plaintiff VIVAN E. HERNANDEZ LESMES

      (“HERNANDEZ”) was a resident of the State of New York and County of Kings.

9.    That at all times relevant hereto, Defendant 115 MARKET, INC., d/b/a Cafe Cranberry

      (“115 MARKET”) was a domestic business corporation, duly existing pursuant to, and by

      virtue of, the laws of the State of New York, with its principal place of business located

      at 115 WEST 45TH STREET, NEW YORK, NEW YORK, 10036.

10.   That at all times relevant hereto, Plaintiff HERNANDEZ was an employee of Defendant

      CRANBERRY.

11.   That all times relevant hereto, Defendant CRANBERRY employs more than fifteen (15)

      employees.

12.   That at all times relevant hereto, upon information and belief, Defendant EUN JOO YIM

      (“YIM”) was an employee of Defendant CRANBERRY, also known as “Mr. Joseph

      You,” holding the position of “President.”

                                                2
           Case 1:20-cv-04147 Document 1 Filed 05/29/20 Page 3 of 11



13.   That at all times relevant hereto, Defendant YIM was Plaintiff HERNANDEZ’s

      supervisor and had supervisory authority over Plaintiff HERNANDEZ.

14.   That at all times relevant hereto, upon information and belief, Defendant LUCIO PEREZ

      (“PEREZ”) was an employee of Defendant CRANBERRY, holding the position of

      “Manager.”

15.   That at all times relevant hereto, Defendant PEREZ was Plaintiff HERNANDEZ’s

      supervisor and had supervisory authority over Plaintiff HERNANDEZ.

16.   That at all times relevant hereto, Defendant CRANBERRY, Defendant YIM, and

      Defendant PEREZ are collectively referred to herein as “Defendants.”


                                   MATERIAL FACTS

17.   In or around November 2016, Plaintiff HERNANDEZ began working for Defendants as

      a “Cashier,” earning approximately $11.25 per hour.

18.   Throughout her tenure with Defendants, Plaintiff HERNANDEZ has been a satisfactory

      employee and has always received compliments for her work performance.

19.   However, from the onset of her employment, Defendants subjected Plaintiff

      HERNANDEZ to sexual harassment and discrimination solely due to Plaintiff’s gender

      (female), creating an extremely hostile and intimidating work environment.

20.   By way of example, on an almost daily basis Defendant PEREZ would freely touch

      Plaintiff HERNANDEZ’s buttocks and breasts.

21.   On occasions, Defendant PEREZ would call Plaintiff into the basement under the guise

      of work, but would then force kisses upon her. Plaintiff was shocked by this unwanted

      behavior, but was afraid to speak out. Plaintiff attempted to reject and push Defendant

      PEREZ away, however, he did not relent in sexually harassing behavior.



                                             3
           Case 1:20-cv-04147 Document 1 Filed 05/29/20 Page 4 of 11



22.   Plaintiff HERNANDEZ felt dejected and embarrassed by the sexual harassment she was

      enduring on an almost daily basis and began to suffer from anxiety.

23.   In or around December 2018, Plaintiff finally got up the courage to confront him and put

      an end to Defendant PEREZ’s sexually harassing behavior abuse. Plaintiff advised

      Defendant PEREZ that she would no longer allow him to continue to touch her and force

      himself on her.

24.   Unfortunately, Defendant PEREZ was unfazed by Plaintiff’s overt rejection of his sexual

      advances and started a retaliation campaign against Plaintiff HERNANDEZ for her

      rejection of his sexual advances.

25.   By way of example, Defendant PEREZ started verbally harassing and throwing insults at

      Plaintiff. Defendant PEREZ would also refer to Plaintiff as a “Bitch” when talking to co-

      workers. speaks ill of me to my co-workers, saying things like: That I'm a bitch, that

      anyone can pay to have sex with me; and because of those comments, some of my

      coworkers have made mean spirited comments about me.

26.   On or around December 14, 2018, in furtherance of his retaliatory animus against

      Plaintiff, Defendant PEREZ spoke with Defendant YIM to attempt to reduce Plaintiff’s

      hours. Defendant YIM agreed and reduced Plaintiff’s hour by approximately fifty percent

      (50%).

27.   Throughout 2019, Defendants continued their campaign of retaliation by refusing to

      address her when she made work related queries, reprimanding for using the espresso

      machine for personal use (when all other employees were allowed to use the espresso

      machine for personal use), and denying personal days off, although she requested days

      off in advance.

28.   In or around June 2019, in one of Defendant PEREZ’s final acts of retaliation, he denied

                                              4
           Case 1:20-cv-04147 Document 1 Filed 05/29/20 Page 5 of 11



      Plaintiff’s request for a day off so that she can be her son’s side during a scheduled

      surgery. For no other reason, but for Plaintiff’s rejection of his sexual advances,

      Defendant PEREZ denied Plaintiff’s request.

29.   Plaintiff was forced to take the day off, without approval, so that she can be present for

      her son’s surgery.

30.   Plaintiff HERNANDEZ was subjected to such a discriminatory work environment that no

      reasonable person in Plaintiff HERNANDEZ’s shoes should or could be expected to

      endure.

31.   As such, in or around July 5, 2019, as a result of Defendant GARCIA’s sexual assault

      against Plaintiff HERNANDEZ and his continued retaliatory conduct, Plaintiff was

      forced to resign from her employment with Defendants. Accordingly, Plaintiff

      HERNANDEZ was constructively discharged from her employment with Defendants.

32.   Plaintiff HERNANDEZ feels offended, disturbed, and humiliated by the blatantly

      unlawful and discriminatory behavior by Defendants.

33.   Plaintiff HERNANDEZ was treated differently (sexually harassed) by her supervisor,

      Defendant GARCIA, solely due to her gender (female).

34.   Defendants’ actions have been unsolicited, unwelcome and offensive.

35.   Defendant GARCIA took advantage of the situation and the power he held over Plaintiff

      HERNANDEZ by sexually harassing her.

36.   The above are just some of the acts of sexual harassment, discrimination, and retaliation

      that Plaintiff HERNANDEZ has experienced on a regular basis while employed by

      Defendants.

37.   Defendant CRANBERRY had knowledge of and/or acquiesced in the sexual harassment

      by Defendant PEREZ, as Defendant PEREZ was Plaintiff HERNANDEZ’s supervisor.

                                              5
           Case 1:20-cv-04147 Document 1 Filed 05/29/20 Page 6 of 11



38.   Defendants have created a hostile working environment, which has unreasonably

      interfered with Plaintiff HERNANDEZ’s work environment.

39.   Plaintiff HERNANDEZ’s work performance has been, upon information and belief,

      above average during the course of her employment with Defendants.

40.   Plaintiff HERNANDEZ has been unlawfully discriminated against, humiliated, and

      degraded, and as a result, suffers loss of rights, emotional distress, loss of income and

      earnings.

41.   Defendants’ actions and conduct were and are intentional and intended to harm Plaintiff

      HERNANDEZ.

42.   As a result of Defendants’ actions, Plaintiff HERNANDEZ feels extremely humiliated,

      degraded, victimized, embarrassed, and emotionally distressed.

43.   As a result of the acts and conduct complained of herein, Plaintiff HERNANDEZ has

      suffered and will continue to suffer the loss of income, the loss of a salary, bonuses,

      benefits and other compensation which such employment entails, and Plaintiff

      HERNANDEZ has also suffered future pecuniary losses, emotional pain, suffering,

      inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

44.   Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

      knowledge of the law. As such, Plaintiff HERNANDEZ demands Punitive Damages as

      against all Defendants, jointly and severally.


                             AS A FIRST CAUSE OF ACTION
                        FOR DISCRIMINATION UNDER TITLE VII
                            (Not Against Individual Defendants)

45.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.



                                                6
           Case 1:20-cv-04147 Document 1 Filed 05/29/20 Page 7 of 11



46.   This claim is authorized and instituted pursuant to the provisions of Title VII of the Civil

      Rights Act of 1964, 42 U.S.C. Section(s) 2000e et seq., for relief based upon the unlawful

      employment practices of Defendant AECOM and Defendant ATS. Plaintiff complains of

      Defendant AECOM’s and Defendant ATS’s violation of Title VII’s prohibition against

      discrimination in employment based, in whole or in part, upon an employee’s gender

      (sexual harassment).

47.   Defendant CRANBERRY engaged in unlawful employment practices prohibited by 42

      U.S.C. §2000e et seq., by discriminating against Plaintiff because of her gender (sexual

      harassment).


            AS A SECOND CAUSE OF ACTION FOR DISCRIMINATION
            UNDER THE NEW YORK CITY ADMINISTRATIVE CODE

48.   Plaintiff repeats, reiterates and realleges each and every allegation made in the above

      paragraphs of this Complaint as if more fully set forth herein at length.

49.   The New York City Administrative Code §8-107 (1) provides that, “It shall be an

      unlawful discriminatory practice: (a) For an employer or an employee or agent thereof,

      because of the actual or perceived age, race, creed, color, national origin, gender,

      disability, marital status, sexual orientation or alienage or citizenship status of any

      person, to refuse to hire or employ or to bar or to discharge from employment such

      person or to discriminate against such person in compensation or in terms, conditions or

      privileges of employment.”

50.   Defendants violated the section cited herein as set forth by discriminating against

      Plaintiff because of her gender (sexual harassment).


              AS A THIRD CAUSE OF ACTION FOR RETALIATION
             UNDER THE NEW YORK CITY ADMINISTRATIVE CODE

                                                7
           Case 1:20-cv-04147 Document 1 Filed 05/29/20 Page 8 of 11



51.   Plaintiff repeats, reiterates and realleges each and every allegation made in the above

      paragraphs of this Complaint as if more fully set forth herein at length.

52.   The New York City Administrative Code §8-107(6) provides that it shall be unlawful

      discriminatory practice: “For any person to aid, abet, incite, compel, or coerce the

      doing of any of the acts forbidden under this chapter, or attempt to do so.”

53.   Individual Defendants engaged in an unlawful discriminatory practice in violation of

      New York City Administrative Code §8-107(6) by aiding, abetting, inciting, compelling

      and coercing the above discriminatory conduct.

              AS A FOURTH CAUSE OF ACTION FOR RETALIATION
             UNDER THE NEW YORK CITY ADMINISTRATIVE CODE

54.   Plaintiff repeats, reiterates and realleges each and every allegation made in the above

      paragraphs of this Complaint as if more fully set forth herein at length.

55.   The New York City Administrative Code §8-107(7) provides that it shall be unlawful

      discriminatory practice: “For an employer . . . to discriminate against any person because

      such person has opposed any practices forbidden under this chapter. . .”

56.   Defendants engaged in an unlawful discriminatory practice in violation of New York City

      Administrative Code §8-107(7) by retaliating against Plaintiff because of Plaintiff’s

      opposition and rejection to the unlawful sexual harassment by Defendant PEREZ.



              AS A FIFTH CAUSE OF ACTION FOR RETALIATION
             UNDER THE NEW YORK CITY ADMINISTRATIVE CODE

57.   Plaintiff repeats, reiterates and realleges each and every allegation made in the above

      paragraphs of this Complaint as if more fully set forth herein at length.

58.   New York City Administrative Code §8-107(13) Employer liability for discriminatory

      conduct by employee, agent or independent contractor.

                                                8
           Case 1:20-cv-04147 Document 1 Filed 05/29/20 Page 9 of 11



         a. An employer shall be liable for an unlawful discriminatory practice based upon

              the conduct of an employee or agent which is in violation of any provision of this

              section other than subdivisions one and two of this section.

         b. An employer shall be liable for an unlawful discriminatory practice based upon

              the conduct of an employee or agent which is in violation of subdivision one or

              two of this section only where:

                   1.    the employee or agent exercised managerial or supervisory

                         responsibility; or

                   2.     the employer knew of the employee’s or agent’s discriminatory

                         conduct, and acquiesced in such conduct or failed to take immediate

                         and appropriate corrective action; an employer shall be deemed to

                         have knowledge of an employee’s or agent’s discriminatory conduct

                         where that conduct was known by another employee or agent who

                         exercised managerial or supervisory responsibility; or

                   3.     the employer should have known of the employee’s or agent’s

                         discriminatory conduct and failed to exercise reasonable diligence to

                         prevent such discriminatory conduct.

         c. An employer shall be liable for an unlawful discriminatory practice committed

             by a person employed as an independent contractor, other than an agent of such

             employer, to carry out work in furtherance of the employer’s business enterprise

             only where such discriminatory conduct was committed in the course of such

             employment and the employer had actual knowledge of and acquiesced in such

             conduct.

59.   Defendants violated the section cited herein as set forth.

                                                9
              Case 1:20-cv-04147 Document 1 Filed 05/29/20 Page 10 of 11




                                            JURY DEMAND

60.      Plaintiff requests a jury trial on all issues to be tried.

      WHEREFORE, Plaintiff respectfully requests a judgment against Defendants:

A. Declaring that Defendants engaged in unlawful employment practices prohibited by Title VII

      and the NYCHRL by sexually harassing Plaintiff, discriminating against Plaintiff on the

      basis of her gender, and retaliating against her for complaining of discrimination;

B. Awarding damages to Plaintiff for all lost wages and benefits resulting from Defendants’

      unlawful sexual harassment, discrimination, and retaliation, and to otherwise make her whole

      for any losses suffered as a result of such unlawful employment practices;

C. Awarding Plaintiff compensatory damages for mental, emotional and physical injury,

      distress, pain and suffering and injury to her reputation in an amount to be proven;

D. Awarding Plaintiff punitive damages;

E. Awarding Plaintiff attorneys’ fees, costs, disbursements, and expenses incurred in the

      prosecution of the action; and

F. Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

      proper to remedy the Defendants’ unlawful employment practices.

Dated: New York, New York
       May 29, 2020

                                                                      LAW OFFICE     OF   YURIY MOSHES, P.C.


                                                          By:                /s/
                                                                      Jessenia Maldonado, Esq.
                                                                      Attorneys for Plaintiff
                                                                      322 West 48th Street, 6th Floor
                                                                      New York, New York 10036
                                                                      (718) 504-6090
                                                                      jmaldonado@mosheslaw.com

                                                     10
Case 1:20-cv-04147 Document 1 Filed 05/29/20 Page 11 of 11
